DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art.  As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection .
With regard to the limitations of the independent claims, Applicant argues, “…For example, as discussed and agreed upon during the telephonic interview independent claim 1 is amended to include at least some of the features of dependent claim 6, to recite, inter alia as follows: wherein determining the resource required by the deep learning task comprises: determining a plurality of sets of candidate resources that satisfy the processing requirement; and in response to a user selection, selecting from the plurality of sets of candidate resources, the resource required by the deep learning task Accordingly, independent claim 1 is believed to be patentable over the collective teachings of the cited references. Independent claims 8 and 15 are amended to recite similar features to independent claim 1, and thus are also believed to be patentable for at least the reasons independent claim 1 is patentable. In addition, many of the dependent claims include features which are also clearly not disclosed by the collective teachings of the cited references. These claims are patentable based on their respective dependencies from the independent claims, and also on their own merits. New claims 21-23 are believed to be patentable based on their dependencies from their independent claims, and also on their own respective merits. Support for new claims 21 and 22 may be found in Applicant’s specification at least at page 5, lines 19-28 and in FIG. 2. New claim 23 generally corresponds to original claim 7, but depends from independent claim 15. 
In view of the above, Applicant believes that the claims are in condition for allowance, and respectfully requests withdrawal of the outstanding rejection.” (See Remark, pp. 8)
 The Examiner respectfully disagrees and points to the following cited portion of the prior art to disclose the above limitation at issue: (see for example col.8:20-65 in addition to the cited portion of the prior in the independent claims)

(34) The processing system schedules and compiles the computational dataflow graphs representing the machine learning models into executable binaries as described above (504). The system then determines the amount of resources that are required to execute each executable binary (506). The example processing system determines the user requirements for completing the machine learning task including precision requirements and timing for task completion (508). The processing system determines the number and type of executable binaries, representing different types of machine learning models for the machine learning task to meet the user requirements for completing the task. Additionally or alternatively, the example processing system can maximize performance and efficiency of the machine learning model task by choosing the optimal combination of machine learning models that will run the machine learning task. This can be done, for example, by determining the machine learning model task requirements and obtaining the amount of machine learning model allocation resources available on a special purpose machine learning model processor or a datacenter (510). The example processing system then allocates the resources required to execute the determined number and type of executable binaries representing different types of machine learning models for the machine learning task (512).

(35) In some implementations, a user has access to remotely-located special purpose machine learning model processors. These processors can be provided to a user using a pricing model that is different from pricing models of customary processing devices. Typically, central processing unit (CPU) resources or graphics processing unit (GPU) are priced in units of devices. Instead of pricing units of special purpose machine learning model processors, an example pricing model can price operations of computational dataflow graphs representing machine learning models. An example pricing model can price special purpose processing for each operation of the computation, and not for bytes of storage or networking. This pricing model allows machine learning tasks, such as computing inferences, to be sold at granular intervals. For example, a customer can purchase exactly five-hundred executions of a model every one millisecond for a specific machine learning model. An example pricing model may price operations based on priority, with lower priority operations that can wait to complete being less expensive. Pricing may additionally or alternatively be based on raw quota or model execution operations scheduled over a long period of time.

This combination of teachings clearly discloses all of the elements of the claimed limitation.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-19 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 10,685,295 B1).



	As per claim 1 (Currently Amended), Ross disclose a method of resource scheduling, comprising: 
	obtaining a processing requirement for a deep learning task, the processing requirement
being specified by a user and at least comprising a requirement related to a completion time of
the deep learning task (see for example FIG. 5, 502, 506); and 
	determining, based on the processing requirement, a resource required by the deep
learning task such that processing of the deep learning task based on the resource satisfies the
processing requirement (see for example FIG. 5, 510); 
	wherein the steps are performed by a processor and a memory coupled to the processor

	wherein determining the resource required by the deep learning task comprises: determining a plurality of sets of candidate resources that satisfy the processing requirement (see for example col.2:30-55; see for example col.8:20-65); and 
	in response to a user selection, selecting from the plurality of sets of candidate resources, the resource required by the deep learning task (see for example col.3:35-50; see for example col.8:20-65).

	As per claim 2, Ross disclose the method of claim 1, wherein determining the resource required by the deep learning task further comprises: obtaining representation data and a processing parameter of the deep learning task (see for example FIG. 5, 502 a plurality of parameters directed edges); and determining the resource based on the representation data and the processing parameter (see for example FIG. 5, 504).

	As per claim 3, Ross discloses the method of claim 1, wherein the processing requirement further comprise a requirement related to a processing cost of the deep learning task (see col. 2:1-20; col.8:45-60).

	As per claim 4, Ross discloses the method of claim 1, wherein determining the resource required by the deep learning task comprises determining at least one of: a dedicated processing resource, a general processing resource, and a storage resource (see for example col. 2:20-30, data center includes processing resource, general processing resource and storage resource; col. 5:1-20 and col. 9:45-60)).



	
	As per claim 7, Ross discloses the method of claim 1, further comprising: allocating the determined resource from a resource pool for processing the deep learning task (see for example FIG. 5, 412).

Per claims 8-12; 14-19 these are media claims substantially paralleling the limitations in apparatus and product claims 1-7. The above combined references disclose the use of such media (see, e.g., Figure 1) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  
	As per claim 21 (New), Ross discloses the method of claim 1, wherein the user selection is performed via a user input interface (see for example col.10:50-65; col. 11:1-30).

Per claims 22-23, these are media claims substantially paralleling the limitations in apparatus and product claim 21. The above combined references disclose the use of such media (see, e.g., Figure 1) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193